Citation Nr: 0103673	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  98-17 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for chronic asthmatic 
bronchitis, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1941 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for an increased 
rating for his service connected chronic asthmatic 
bronchitis.  His representative filed a timely notice of 
disagreement, and this appeal was initiated.  

The veteran's appeal was initially presented to the Board in 
April 2000, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


FINDING OF FACT

Medical evidence has not been presented to support an 
increased rating for the veteran's service connected chronic 
asthmatic bronchitis.  


CONCLUSION OF LAW

An increased rating, in excess of 30 percent, for the 
veteran's service connected chronic asthmatic bronchitis is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Diagnostic Code 
6600.  (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran filed a claim in May 1997 for an increased rating 
for his service connected chronic asthmatic bronchitis, at 
the time rated as 30 percent disabling.  He was scheduled for 
an August 1997 VA respiratory examination, but was unable to 
report for examination, due to his hospitalization.  VA 
hospitalization records reveal that he first entered the 
hospital in March 1997, and his diagnoses included 
Alzheimer's disease, chronic obstructive pulmonary disease, 
Parkinson's disease, and dementia.  He had previously been 
residing in a nursing home.  The hospitalization summary 
reported a respiration rate of 18, and his lungs were clear.  
He was generally unresponsive, and unable to give a personal 
medical history.  

Based on the evidence of record, the RO issued an October 
1997 rating decision denying the veteran an increased rating 
for his service connected chronic asthmatic bronchitis.  The 
veteran's representative responded with a January 1998 notice 
of disagreement.  

A VA chest x-ray was taken in July 1998, and his lungs were 
described as "fairly well expanded and free of acute 
disease."  No definite infiltrates were observed.  

A VA respiratory examination was afforded the veteran in the 
hospital in August 1998.  He was observed to be bedridden, 
with no shortness of breath on respiration.  The prior 
diagnosis of chronic obstructive pulmonary disease was 
confirmed.  Upper airway and blood count tests were within 
normal limits.  No other respiratory testing could be 
accomplished.  

The veteran was transferred from the VA medical center to a 
VA nursing home in September 1998.  He was noted to require 
"total care."  

A statement of the case was provided the veteran in October 
1998, and his representative responded with a VA Form 9 filed 
the next month.  

The veteran's appeal was initially presented to the Board in 
April 2000, at which time it was remanded for additional 
medical development.  In compliance with the Board's remand 
order, the RO scheduled the veteran for a VA respiratory 
evaluation; however, he was unable leave his nursing home to 
attend the examination.  In a May 2000 statement, the 
compensation and pension coordinator of the local VA 
outpatient clinic stated that "in my opinion, the veteran is 
not able to perform a valid pulmonary function test as 
requested because of his multiple disabilities."  The 
veteran's wife also submitted a July 2000 written statement 
confirming that he was unable to travel to any location from 
his nursing home and could not report for examination.  

Based on the additional evidence of record, the RO continued 
the prior denial of an increased rating for the veteran's 
service connected chronic asthmatic bronchitis, and the 
appeal was returned to the Board.  

Analysis

The veteran seeks an increased rating, in excess of 30 
percent, for his service connected chronic asthmatic 
bronchitis.  Disability evaluations are based upon the 
average impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (2000).  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (West 1991).  However, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2000).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2000).  

As is noted above, the record was found by the Board to be 
inadequate for ratings purposes, and the claim was remanded 
in April 2000 for a VA respiratory examination to be afforded 
the veteran; however, the veteran failed to report for 
examination, due to health problems.  In similar situations, 
the law requires the veteran's increased rating claim be 
denied.  38 C.F.R. § 3.655 (2000).  However, because the 
veteran has demonstrated good cause for his failure to report 
for examination, his claim will not be summarily denied by 
the Board under 38 C.F.R. § 3.655; instead, the appeal will 
proceed based on all available evidence of record.  

The veteran currently has a 30 percent disability rating for 
his service connected chronic asthmatic bronchitis.  This 
disability is evaluated under Diagnostic Code 6600, for 
chronic bronchitis.  Under this formula, the disability 
rating assigned is a function of spirometric values for 
certain values generated by pulmonary function testing.  A 30 
percent rating is warranted for disability manifested by FEV-
1 of 56 to 70 percent predicted, or; FEV- 1/FVC of 56 to 70 
percent, or; DLCO (SB) of 56 to 65 percent predicted.  A 60 
percent rating is warranted for disability manifested by FEV-
1 of 40 to 55 percent predicted, or; FEV- 1/FVC of 40 to 55 
percent, or; DLCO (SB) of 40 to 55 percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  38 C.F.R. § 4.97, Diagnostic Code 
6600 (2000).  For the reasons to be discussed below, the 
preponderance of the evidence is against an increased rating 
for the veteran's service connected chronic asthmatic 
bronchitis.  

While the medical evidence of record is inadequate for 
ratings purposes, the medical evidence also demonstrates that 
the veteran is permanently incapacitated from nonservice-
connected disabilities to such a degree as to prevent further 
examination.  According to his March 1997 - September 1998 VA 
hospitalization summary, the veteran is bedridden and 
generally unresponsive.  He has diagnoses of Alzheimer's 
disease, chronic obstructive pulmonary disease, Parkinson's 
disease, and dementia, and requires "total care."  In a May 
2000 statement, the compensation and pension coordinator of 
the local VA outpatient clinic stated that "in my opinion, 
the veteran is not able to perform a valid pulmonary function 
test as requested because of his multiple disabilities."  
The veteran's wife also submitted a July 2000 written 
statement confirming that he was unable to travel to any 
location from his nursing home and could not report for 
examination.  Thus, while the statutory duty to assist is 
acknowledged, it is also stymied in the present case by the 
veteran's health status.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5107).  
Additionally, no evidence has been offered that his prognosis 
is likely to improve to such a degree as to be able to 
undergo VA respiratory evaluation.  

Nevertheless, the veteran's claim must be considered based on 
the available evidence of record.  Unfortunately, the medical 
records do not support an increased rating for the veteran's 
service connected respiratory disability.  The veteran's VA 
hospitalization summary notes a respiration rate of 18, along 
with clear lung fields.  A July 1998 VA chest x-ray report 
describes his lungs as "fairly well expanded and free of 
acute disease."  No definite infiltrates were observed.  A 
VA respiratory examination was attempted in August 1998, and 
no shortness of breath was observed in the resting state.  
Upper airway and blood count tests were within normal limits.  
No other pulmonary function testing could be accomplished.  
Overall, the clear preponderance of the evidence is against 
an increased rating for the veteran's service connected 
chronic asthmatic bronchitis.  

While the severity of the veteran's health disabilities is 
acknowledged by the Board, none of this impairment has been 
attributed to his service connected respiratory disability.  
When assessing the degree of impairment resulting from a 
service connected disability, the "use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation . . . [is] to 
be avoided."  38 C.F.R. § 4.14 (2000).  Additionally, the 
Board itself is forbidden to speculate on the degree of 
impairment resulting from the veteran's service connected 
disability in the absence of supporting medical evidence.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, 
an increased rating cannot be afforded the veteran in the 
present case.  



ORDER

An increased rating for the veteran's service connected 
chronic asthmatic bronchitis is denied.  





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 

